UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8280


TIMMY MCDONALD,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA, a/k/a United States Federal Bureau
of Prisons, a/k/a United States Department of Justice; S. L.
HAMLING, Sr. Off. Specialist; DEBORAH LIVINGSTON, Discip.
Hrg Officer; K. M. WHITE, Reg. Director; HARRELL WATTS,
Admin. Nat’l; UNKNOWN EMPLOYEES OF FEDERAL CORRECTIONAL
INSTITUTION GILMER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00082-REM-JSK)


Submitted:    April 15, 2009                  Decided:   May 13, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timmy McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timmy   McDonald       appeals      the    district    court’s       order

accepting       the   recommendation        of     the     magistrate      judge      and

dismissing       under     28    U.S.C.   §§ 1915(e)(2),          1915A    (2006)    his

complaint filed pursuant to the Federal Tort Claims Act (FTCA)

and    Bivens    v.   Six       Unknown   Named    Agents    of     Fed.    Bureau    of

Narcotics, 403 U.S. 388 (1971).                We have reviewed the record and

find    no   reversible         error.    Accordingly,       we     affirm    for    the

reasons      stated   by    the    district      court.      McDonald       v.     United

States, No. 2:07-cv-00082-REM-JSK (N.D. W. Va. Oct 14, 2008).

We    dispense    with     oral    argument      because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2